
	

115 SRES 496 ATS: Recognizing April 30, 2018, as “El Día de los Niños–Celebrating Young Americans”.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 496
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Mr. Menendez (for himself, Mr. Crapo, Mr. Bennet, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mrs. Feinstein, Mrs. Murray, Mr. Reed, Mr. Heinrich, Mr. Hatch, and Mr. Heller) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing April 30, 2018, as El Día de los Niños–Celebrating Young Americans.
	
	
 Whereas, each year in the United States, El Día de los Niños–Celebrating Young Americans is recognized as a day to affirm and recognize the importance of young children in the United States;
 Whereas children represent the hopes and dreams of the people of the United States and the well-being of children and adolescents is emphasized as a top priority in the United States;
 Whereas the people of the United States should nurture and invest in children and adolescents in order to preserve and enhance economic prosperity, democracy, and the free and open exchange of ideas, which are concepts that are essential to the spirit of the United States;
 Whereas, according to data of the Bureau of the Census, the Hispanic population in the United States is the youngest major racial or ethnic group in the United States, as—
 (1)17,900,000 Hispanics in the United States, a group that represents nearly 1⁄3 of the Hispanic population in the United States, are younger than 18 years of age; and (2)in 2014, approximately 14,600,000 Hispanics in the United States, a group that represents 1/4 of the Hispanic population in the United States, were individuals between 18 and 33 years of age (commonly referred to as millennials);
 Whereas the Hispanic population in the United States is the youngest and largest ethnic minority group in the United States, continues to grow, and is a significant part of the workforce in the United States and children in that population will be consumers, taxpayers, and voters in the future;
 Whereas, as the United States becomes more culturally and ethnically diverse, the people of the United States must strive to bring about cultural understanding and celebrate a tradition that honors all children on El Día de los Niños–Celebrating Young Americans, a day that acknowledges and shares traditions and customs with all people in the United States;
 Whereas parents are at the center of teaching children about family values, morality, life preparation, health, survival, and culture;
 Whereas the designation of a day to honor children and adolescents in the United States will help affirm the significance of family, education, health, and community among the people of the United States;
 Whereas the designation of a day of special recognition for children in the United States will provide an opportunity for those children to reflect on their futures, to articulate their aspirations, to find comfort and security in the support of their family members, communities, and schools, and to grow to contribute to the United States;
 Whereas the National Latino Children’s Institute, which serves as an advocate and a voice for young Latino children—
 (1)will celebrate its 20th anniversary in 2018; (2)has partnered with States and cities throughout the United States during the 20 years preceding 2018; and
 (3)will declare April 30, 2018, as El Día de los Niños–Celebrating Young Americans, a day to bring communities and Latinos together across the United States to celebrate and uplift children;
 Whereas April 30, 2018, would be an appropriate day to recognize as El Día de los Niños–Celebrating Young Americans; and Whereas the people of the United States should be encouraged to celebrate the gifts of children and to help children take their rightful place in the future of the United States: Now, therefore, be it
		
	
 That the Senate— (1)recognizes April 30, 2018, as El Día de los Niños–Celebrating Young Americans; and
 (2)calls on the people of the United States to join with children, families, communities, schools, churches, cities, and States across the United States to observe El Día de los Niños–Celebrating Young Americans with appropriate ceremonies, including activities that—
 (A)center on children and are free or of minimal cost so as to facilitate full participation by all people;
 (B)uplift and help children positively envision a path to their futures by allowing children to voice their hopes and dreams;
 (C)offer opportunities for children of diverse backgrounds to learn about the cultures of one another and to share ideas;
 (D)include family members, especially extended and elderly family members, so as to— (i)promote understanding and communication among generations within families; and
 (ii)enable young people to learn from, and respect and benefit from the experiences of, their family elders;
 (E)enable diverse communities to build relationships of understanding; and (F)provide children with an education, safe environments in which to learn, live, and develop, and long-term support in order to become confident young adults who are ready and eager to believe in and contribute to the United States.
				
